|
ai “{ FRANKLINE:;BUMA’BOBNYONGA . |...) -

 

 

rf “AXXXXXXXX

Case 1:19-cv-01528-GPG Document1 Filed 05/28/19 USDC Colorado Page 1 of 8

GEO: ‘AURORA DETENTION. CENTER ...
"3130 NORTH.OAKLAND.STREET “*
AURORA, ‘COLORADO 80010

“ fats . a
a ees hae mode yea

ot vy, ae tape tte 7 {feng 4% age
Hie za, a Geb ° WIPADOtaO een &

  
 
 

ree wee is nee ee Hedihe “AMR EE
rot adept do ts ' 3

DETAINED |

  
 

nat
v4
ae

9 (v-01528

UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO FILED

FRANKLINE BUMA BOBNYONGA

Petitioner, Pro Se,

V.

WILLIAM P. BARR ,Attorney General of the
United States; KIRSTJEN M. NIELSEN, Secretary of
the U.S. Department of Homeland Security;
RONALD VITIELLO, Director of U.S. Immigration
and Customs Enforcement; JEFFREY D. LYNCH,
Denver Field Office Director for Enforcement and
Removal Operations, U.S. immigration and
Customs Enforcement; JOHNNY CHOATE,
Warden, Denver Contract Detention Facility

Respondents.

 

 

UNITED STATES DISTRICT COURT
DENVER, COLORADO

MAY 28 2019
JEFFREY P. COLWELL

mre

Case No.

PETITION FOR WRIT OF
HABEAS CORPUS PURSUANT TO

28 U.S.C.§ 2241

Petitioner respectfully petitions this Honorable Court for writ of habeas corpus

to remedy Petitioner’s indefinite detention by Respondents.
| Case 1:19-cv-01528-GPG Document1 Filed 05/28/19 USDC Colorado Page 2 of 8
|

|
HAMKUN ESAS gee ~ JURISDICTION. AND. VENUE: my BL

fe rGhrtihibins 4 bette cat: ed se aes Cy ee hi ge mpage Hae! SRY rhb
pret a AL AT, his. Court: has subject 1 matter jurisdiction ‘and. may grant relief

 
 
  

 

saesh aw “ye ON

Shes Mie i§2241. (habeas corpus), 28 U.S.C. §1651: (all writs Act), 3 and:28 U §.6;§43

pr ira Pas fe S133 ae

SE (federal question). This: Court also has. jurisdiction to hear this case! funder’ the ~
mabe de

«34° Suspension Clause of Article | of the United States Constitution. INS v. St. Cyr,
533 U.S. 289 (2001).

  
 

'

2.Because Petitioner challenges his custody, jurisdiction is proper in this Court.
While the courts of appeals have jurisdiction to review removal orders through
petitions for review, see 8 U.S.C. §1252 (a)(1) and (b), the federal district courts
have jurisdiction under 28 U.S.C. §2241 to hear habeas petitions by noncitizens
_ Challenging the lawfulness of their detention. See, e.g. Zadvydas v. Davis, 533
| U.S. 678, 687-88 (2001); Nadarajah v. Gonzales, 433 F.3d 1069, 1075-76 (9" Cir.
2006).

3.Petitioner has exhausted any and all administrative remedies to the extent
required by law.

4.Venue is proper in this District Court of Colorado under 28 U.S.C. § 1391(b)

| and (e) because at least one Defendant is in this District, the Petitioner is
detained in this District, and a substantial part of the events giving rise to the
claims in this action took place in this District. All material decisions have been
made at the Denver Field Office of Immigration and Customs Enforcement (ICE),
which is located in this judicial district.
Case 1:19-cv-01528-GPG Document1 Filed 05/28/19 USDC Colorado Page 3 of 8

+ SESAME SPAARTIES:

tout.
eee

“EYE
We

|
batt: a
whe vated 7 OTe cae i) vt roe ey ie bys ry Ges «Ale:
ChE RCL chathen fawids hetion: ond mea! 2rat vis reiles :

   

<7
a be

 

ree wy
aed fe aelt 1 BRET, Wha Jee SUS iL ats

fe, Petitioner. Me: BOBNYONGASIS: a non citizen’ curren

Ca. - fovme Me ayp rey opt .

Sane
St

   

respondents pending i removal proceedings.

6.Respondent Kirsten Nielsen is the Secretary of the U.S. Department of
Homeland Security (“DHS”), an agency of the United States. She is responsible
for the administrative of the immigration laws .8 U.S.C.§1103 (a). Secretary
Nielsen is a legal custodian of Petitioner She is named in her Official capacity.

_ 7.Respondent WILLIIAM P. BARR is the Attorney General of the United States

| and the most senior official in the U.S. Department of Justice (“DOJ”). He has

| the authority to interpret the immigration laws and adjudicate removal cases.

| The Attorney General delegates this responsibility to the Executive Office for

| Immigration Review (“EOIR”), which administers the immigration courts and the
| Board of immigration Appeals (“BIA”). He is named in his official capacity.

,  §.Respondent Jeffrey D.Lynch Denver Field Office Director responsible for the
Field Office of ICE with administrative jurisdiction over petitioner’s case. He is a
legal custodian of petitioners and is named in his official capacity.

| 9.Respondent Johnny Choate, is the warden of the facility where petitioner is
held .He is a legal custodian of petitioner and is named in his official capacity.

10.All Respondents are sued in their official capacities.
Case 1:19-cv-01528-GPG Document1 Filed 05/28/19 USDC Colorado Page 4 of 8

“Un THEA Pa FAETUAL ALLEGATIONS: ee Sty acieet SRR CHMide
ie ape pen CMBR Aetye Ss tat adenie
santa ed, ~Pétitioner BUMA, BOBNYONGA’ is: a. ‘nontitizen:and. a : native of Cameroon: ehdeisdictions

edi Petitionerent

13. Petitioner's Immigration history i is as follows petitioner BUMA BOBNYONGA

   

ree ag
2 oR.

the! United states somo about FEBRUARY 29, 2016."

 

arrived at OTAYMESA, California on FEBRUARY. 29, 2016,and was not then in
possession of a valid entry document

14. Petitioner’s has no criminal history .

15.Petitioner was detained by Immigration and Customs Enforcement on or
about FEBRUARY 29, 2016. Petitioner has remained in ICE custody since that
date.

16. An Immigration Judge ordered Petitioner removed from the United States
on or about October 28, 2016. Petitioner did appeal the Immigration Judge’s
decision to the Board of Immigration Appeals (BIA).

17. Petitioner received a document titled “Decision to Continue Detention”
from ICE on APRIL 1, 2019.

18.Petitioner had cooperated fully with all the ICE’s efforts to remove
Petitioner.

19. Nonetheless, ICE has been unable to remove Petitioner from the United
States. ICE is unlikely to be able to remove Petitioner because of the
government of Cameroon seldom failure to issue travel document to expel,
return (‘refouler’) or extradite a person to another state see,8 U.S.C. §1231
note.

LEGAL FRAMEWORK

20. In Zadvydas v. Davis, the Supreme Court held that the Immigration statue 8
U.S.C. §1231 (a)(6) does not allow ICE to detain a noncitizen indefinitely while
attempting to carry out removal. 533 U.S. 678, 689 (2001). Because of the
“serious constitutional problem” posed by indefinite detention, the Court read
Case 1:19-cv-01528-GPG Document1 Filed 05/28/19 USDC Colorado Page 5of8

gsathe’statute todimit.a.noncitizen’s:detention to “a period reasonably necessary? RE ES FCPRSST

sak
. me to bring < about the’ alien’s S.removal from the United States.’ "Id... pote ins
trie UARA Bg DURA GAC P abies Baye sl teeter lake en Bi AR BOR

 

   
 

whee aie aS
‘s ED SEae

4 ere “The ¢ Court ‘also recognized six months as the ‘ ‘presumptively reasonable ~

  

ee ee

- period” of post-removal order detention. Id. at 701. After six months, once the
noncitizen provides “good reason to believe that there is no significant
likelihood of removal in the reasonable foreseeable future,” the burden shifts to
the government to rebut that showing. /d. Moreover, “as the period of prior

|  post-removal confinement grows, what counts as the ‘reasonably foreseeable

future’ conversely would have to shrink.” /d. |

22.In Clark v. Martinez, the Supreme Court held that its ruling in Zadvydas
| applies equally to non citizens who have never been admitted to the United
, States. 543 U.S. 371 (2005).

CLAIMS FOR RELIEF

VIOLATION OF THE IMMIGRATION AND NATIONALITY ACT
23. The foregoing allegations are re alleged and incorporated herein,

24. Petitioner’s continued detention is unlawful and violates 8 U.S.C. §1231
(a)(6) as interpreted by the Supreme Court in Zadvydas. The six-month
presumptively reasonable period of detention has expired and Petitioner has
provided good reason to believe that his removal is not significantly likely in the
reasonably foreseeable future. Therefore, Respondents lack authority to
continue detaining Petitioner.
s,

shivers”

aaah A ae trate ak ie PRAYER FOR'RELIEFS:

Case 1:19-cv-01528-GPG Document1 Filed 05/28/19 USDC Colorado Page 6 of 8

eee He Aes artes te Bae a

oO
iB
i
my
a.
ae
=n
Ea
age
“

  
  
 

ey, Po wey Reade we aig tye

: ‘ bore ys
Ppl (hes as

~ WH EREFORE, Pellioner fespecttuly requests. that: the’ Court grant the ©
following relief: | - Bes

a. Assume jurisdiction over this matter.

b. Issue an order pursuant to 28 U.S.C. §2243 directing Respondents to show
cause why the writ of habeas corpus should not be granted.

c. Grant the writ of habeas corpus and order Petitioner’s immediate release
from custody;

d.Grant any other and further relief as the Court deems just and proper.

Dated: 05/25/2019

Signature: ——

Ye
BUMA BOBNYONGA

 

Petitioner, Pro Se.

 
a

e

‘ujeBe - @[2AD04 aseajg '@ysem JeuNsUod-3s0d LOW ape sj adojeAua S]YL

ee ec yn, OT ape ~
aS

:

 

 

Case 1:19-cv-01528-GPG Document1 Filed 05/28/19 USDC Colorado Page 7 of 8

 

 

 

t

 

 

 

 

PRIORITY
* MAIL *

EXPRESS"

OUR FASTEST SERVICE IN THE U.S.

WHEN USED INTERNATIONALLY,
A CUSTOMS DECLARATION
LABEL MAY BE REQUIRED.

Ses —

EPI3F July 2013 OD: 12.5 x 9.5

P$10001000006

 

 

 

|

  

tence een aa
FROM: vrcease rani

aN ae Ce le)

USPS* Corporate Acct No Faderal Agancy Acct No or Postal Service ™ Acct No

DELIVERY OPTIONS (Cuslomer Use Only}
(1 SIGNATURE REQUIRED Note The maar must check the Signature Flequreat box if tha male 1)

   

 
   
  
      
   
   

   

 

Boa

 
   
  

UNITED STATES
POSTAL SERVICE »

HA

 

 

 

5 - PATH ER CES * Ww

et etre arn ne serene . se
2 7 RRS or a $25,509
. 5

PRESS FIRMLY TO SEAL 2 f

PRIORITY
* MAIL *
EXPRESS™

  

 

| Requires the aciiressen s signature OF 2} Purchases addivonal insurance OR 3)

 

mei receptacs or other secure (ocabon wrhout artemoang lo obtaun tha ucidressae's signature on deivery
Osiivery Options
C1 no Saturday Celvary (delivered next businass day)

 

1 SundayMHolday Oelwery Required (additional (ee, whese available’)
(11 10.30 AM Delivery Required (additional fee where available")
"Rater to USPS com’ or local Post Office” for availability

 

TO. presse pe

 

PHONE ( )

“THE UATTED states DisRicr Court

Ot day baa OS \s Mitary (oro ,y"™ |
or
cee ORT BO ZIP Cor fe {E-hetuied Oeiver~Dare” + \\Prstage

nam no vy) 7 a ow
Cc soe v ‘ !
in al |
Gate Acceried (gM ood A hep ted Convey) Rabe Pirleurance Fee COD Fre \
jrsoar Ty step |g! s off
Gi i2Noon / ' |
Time accented 10.30 4M Delivers Fen f aturn Pecopt ree | Lim Antal '

Gab Y Transportation Fae

Cen $ $

 

 

Disteler oF Corr RAdbo

AFeED A ARRAT CoutHbust
Fol I9th STREET RoemA [05

ZIP + 4*(US ADDRESSES ONLY)

DENVER, Cb- 80294 ~ 3589 _

 

Weight

Delwnry Atiarnnt SMMODYY)

Crlingye |

 

 

ozs,

 

Tima

 

 

Emptoyee Seqnature

Toral Prsraae « Fens

 

 

® For pickup of USPS Tracking™, visit USPS com or cali 600-222-1611
™@ $100 00 Insurance Inctuded

WRITE FIRMLY WITH BALL POINT PEN ON HARD SURFACE TO MAKE ALL COPIES LEGIBLE.

 

[

VISIT US AT USPS.COM°

ORDER FREE SUPPLIES ONLINE

Qas
Oem
Dewery Atemot MM DDI] Tne
Gam
Mem
2015 PSN 7400

 

 

 

LABEL TTS

+ Money Back Guarantee for U.S. destinations only.

S|

 

Ba

Emplover Signature

1-ORIGIN POST OFFICE COPY

Zz

UNITED STATES
POSTAL SERVICE.

_

i

 

This packaging ts the property of the US Postal Service® and Is provided solely for use In sending Priority Mall Express™ shipments Misuse may
be a violation of federal law. This packaging Is not for resale. EPI3F © U.S, Postal Service, July 2073, All rights reserved.
Case 1:19-cv-01528-GPG Document1 Filed 05/28/19 USDC Colorado Page 8 of 8

woe we ee ee et et ee oe ee we eee eee -+ - - -- 7

peo

| -

      
 

fp ] | GT Waa
PRIORITY et

. * MAIL * sere | Ratan
EXPRESS “S .

FLAT RATE ENVELOPE

IONE RATE * ANY WEIGHT*

 

 

 

OV Bay LMTED STATES

P$10001000006 D:125x95 POSTAL SERVICE.

t - s * r ” a a. a a ~
1 ? | - ' 7 ~ x 7 7 * ' *
2* Money Back Guarantee to U.S., select APO/FPO/DPO, and select International destinations. See DMM and IMM at pe.usps.com for complete details.

‘. r For International shipments, the maximum weight ts 4 Ibs.

 

 
